Title: To George Washington from George Reid, 14 June 1781
From: Reid, George
To: Washington, George


                        
                            Sir
                            N. Hampsr. Village June 14th 1781
                        
                        Altho the opening of the Campaign forbids it; yet I am induced to consent that Ensign Richards have a
                            Discharge; The situation of his Family with other Circumstances Loudly call for it. I am your Excellencys Most Obedt
                            & very Hble Servt
                        
                            Geo: Reid Lt Colo. Commandt
                            2nd N. Hampr. Regt

                        
                    